Citation Nr: 1010119	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-38 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss for the period prior to August 17, 
2009.

2.  Entitlement to an initial rating in excess of 40 percent 
for bilateral hearing loss for the period since August 17, 
2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 
1969 and July 1982 to December 1982 with subsequent periods 
of active duty for training. 

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in January 2010.  A transcript of the hearing is of 
record.

As the Veteran perfected an appeal as to the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, and staged ratings have currently 
been granted, the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  


FINDINGS OF FACT

1.  For the period prior to August 17, 2009, audiometric 
findings show that the Veteran had no worse than Level IV 
hearing acuity in his both ears.  

2.  For the period since August 17, 2009, audiometric 
findings show that the Veteran had no worse than Level VII 
hearing acuity in his right ear and Level VIII hearing acuity 
in his left ear.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss for the period prior to August 17, 
2009 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (2009).

2.  The criteria for a rating of 40 percent, but no higher, 
for bilateral hearing loss for the period since August 17, 
2009 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded the 
opportunity to testify before the Board in January 2010.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the issue in this case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to a compensable or higher evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2009).  

Historically, the Veteran filed a claim for bilateral hearing 
loss in September 2003.  He underwent a VA examination in 
April 2004.  In a September 2004 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
effective to August 2003.  The Veteran filed his notice of 
disagreement with the rating in September 2004.  

The Veteran underwent a VA examination in April 2004 and at 
that time, his puretone threshold averages were 65 dBHL in 
the right ear and 71 dBHL in the left ear.  Speech 
discrimination scores were 80 percent in the right ear and 76 
percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table 
VI, the foregoing puretone threshold averages and speech 
discrimination scores received numeric designations of level 
IV in both ears.  Applying the numeric designations to 38 
C.F.R. 4.85, Table VII, the Veteran was not entitled to a 
rating in excess of 10 percent.  

Subsequently, a private September 2004 hearing evaluation 
revealed puretone threshold averages of 65 dBHL in the right 
ear and 71.25 dBHL in the left ear.  Speech discrimination 
scores were 90 percent in both ears.  Pursuant to 38 C.F.R. 
4.85, Table VI, the foregoing puretone threshold averages and 
speech discrimination scores received numeric designations of 
level III in both ears.  Applying the numeric designations to 
38 C.F.R. 4.85, Table VII, the Veteran was not entitled to a 
rating in excess of 10 percent.  

The Veteran then underwent a private audiology evaluation in 
October 2007.  A graph of the audiogram was associated with 
the file, but may not be interpreted by the Board.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  

In August 2009, the Veteran underwent a VA audiological 
examination in which the examiner indicated that the results 
were not reliable and therefore would not be reported.  The 
Veteran explained at his hearing before the Board that he had 
difficulty understanding the examiner and that the examiner 
mistreated him.   

Following the VA examination, a more severe level of hearing 
loss was clinically demonstrated during a private 
audiological examination on August 17, 2009.  At that time, 
audiometric studies resulted in puretone threshold averages 
of 79 dBHL in the right ear and 95 dBHL in the left ear.  
Speech discrimination scores were 60 percent in the right ear 
and 52 percent in the left ear.  The foregoing puretone 
threshold averages and speech discrimination scores received 
numeric designations of level VII in the right ear and level 
VIII in the left ear.  Applying the numeric designations to 
38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 40 
percent rating under Diagnostic Code 6100.  Therefore, the 
Board finds that the Veteran is not entitled to a rating in 
excess of 10 percent prior to August 17, 2009, but is 
entitled to a rating of 40 percent for the period since 
August 17, 2009. 

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling for the 
entire period on appeal, particularly with regard to his 
difficulty hearing people speak, and should be compensated 
accordingly.  The Board has also considered sworn testimony 
by the Veteran's spouse as well as lay statements from his 
employer, all indicating that his hearing loss has increased 
over the last several years.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, a mechanical 
application of the rating schedule results in a 10 percent 
rating prior to August 17, 2009, and a 40 percent rating 
since August 17, 2009 under Diagnostic Code 6100.  

The provisions of 38 C.F.R. § 3.321(b)(1) (2009) have also 
been considered.  However, in this case, the evidence does 
not show that the Veteran's hearing loss disability presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
or loss of time from work for the Veteran's hearing loss.  
Hence, the Board finds that a referral for consideration of 
an extraschedular rating is not appropriate.  





ORDER

A rating in excess of 10 percent for bilateral hearing loss 
for the period prior to August 17, 2009 is denied. 

A rating of 40 percent, but no higher, for bilateral hearing 
loss for the period since August 17, 2009 is granted, subject 
to the law and regulations governing the award of monetary 
benefits.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


